Citation Nr: 1703896	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  06-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1990 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2013, the Veteran presented testimony at a hearing before the undersigned.  The transcript of this hearing is associated with the claims file.

The case was previously before the board in April 2013, January 2014, and December 2015 and remanded for further development.

In a December 2016 letter, the Veteran's attorney withdrew representation.  The Veteran is not represented by a Veteran's service organization or attorney at this time.


FINDINGS OF FACT

1.  A March 2005 RO rating decision denied the appellant's claim of entitlement to service connection for diabetes mellitus.  The appellant was notified of the decision later in March 2005 but did not perfect an appeal of the decision.

2.  Evidence associated with the claims file after the final denial in March 2005 is not material because it does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The March 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the March 2005 RO decision in connection with the Veteran's request to reopen a claim of service connection for diabetes mellitus is not new and material; therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record includes the Veteran's Walter Reed Army Hospital records, post-service VA treatment records, and the Veteran's Social Security Administration (SSA) records pursuant to the April 2013 and December 2015 remands.  The RO's actions have substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Application to Reopen

The Veteran seeks to reopen a claim of entitlement to service connection for diabetes mellitus.  The claim was previously denied in March 2005.  Diabetes mellitus was denied on the basis that diabetes mellitus was not diagnosed or treated during the Veteran's service or within one year after separation from service and there was no evidence relating it to service.  The Veteran did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.

Evidence of record at the time of the prior March 2005 denial, included the Veteran's service treatment records (STRs), lay statements of the Veteran, VA treatment records, and private medical records. 

The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed a claim to reopen in March 2008.  Relevant evidence received since the prior final denial in March 2005 includes VA treatment records from Walter Reed Army Hospital, the El Paso VA Medical Center (VAMC), Ann Arbor VAMC, Social Security Administration (SSA) records, and the Veteran's testimony at the hearing before the undersigned.  

In September 2003 correspondence, the Veteran asserted that it was suspected that she was diabetic from military and dental records during service.  She further stated that VA doctors at the Ann Arbor, Michigan VA hospital suspected that she was diabetic during the period from 1999 to 2001 while having dental and medical examinations.  

The Board remanded the claim to obtain any of the aforementioned evidence that was not of the record.  Pertinent records were received but they do not show the Veteran's diabetes occurred during or was caused by her service, nor developed to a compensable degree within one year of separation from service.

The newly obtained VA medical records do not indicate any presence of diabetes or comments from VA medical providers that there was any suspected indication of diabetes.  Specifically, urinalysis from January 1999 is negative for glucose and blood chemistry testing from February 2000 shows glucose levels to be within the normal range.  The only evidence of record that supports the Veteran's contention that her diabetes mellitus is connected to service are the Veteran's continued statements that she was told by VA doctors, both in-service and shortly after service, that she was a suspected diabetic.  Her contention that her doctors based their diabetic suspicions on her periodontal issues of excessive gum bleeding is not new; they are cumulative of the evidence considered previously.  The evidence obtained by the Board on remand neither documents these statements nor establishes a causal link between the Veteran's bleeding gums and the claimed diabetes mellitus.

The claim was previously denied because there was no evidence of diabetes in service or within one year of separation from service.  None of the evidence added to the record since the last final denial is material because it does not address that unestablished fact.  The evidence is either cumulative of evidence previously of record, such as the Veteran's testimony, or does not raise a reasonable possibility of substantiating the claim, such as the VA treatment records and SSA records.  The Veteran's VA treatment records, including those that were identified and obtained on remand from the period prior to her 2002 diagnosis, do not support the application to reopen the claim for service connection for diabetes mellitus.

As such, the evidence is not new and material and claim of entitlement to service connection for diabetes mellitus is not reopened.


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for diabetes mellitus is denied.


____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


